Citation Nr: 0936776	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
October 1948.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for entitlement to DIC benefits for the 
cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1151. 

In a January 2007 decision, the Board denied the appellant's 
claim for entitlement to DIC benefits for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.  
The appellant appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, a December 2007 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.  The Board issued an April 2008 decision in 
compliance with the December 2007 Order of the Court and 
again denied the appellant's claim.  The appellant again 
appealed the Board decision to the Court, and pursuant to a 
Joint Motion for Remand, a July 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The medical evidence of record indicates that 
the Veteran was diagnosed with bilateral popliteal aneurysm 
and received bypass surgery for a right popliteal artery 
graft on his right leg in February 2000 at a VA medical 
center.  As a result of that surgery, the Veteran developed a 
methicillin-resistant Staphylococcus aureus (MRSA) infection.  
He was hospitalized for one month and treated with 
antibiotics.  He was discharged from the hospital with home 
health care and continued on antibiotics for four to six 
weeks.  An August 2001 VA medical report shows that the 
Veteran underwent repair of a left popliteal aneurysm and a 
femoral below-the-knee popliteal bypass.  The Veteran was 
given the drug Ancef as a prophylactic measure.  Subsequent 
to the surgery, the Veteran was hospitalized in September 
2001 with a MRSA infection that had grown from his wound.  He 
contracted acute respiratory distress secondary to sepsis.  
The Veteran's medical records reveal that he eventually 
developed pneumonia and progressive hypoxia, was intubated, 
and began to deteriorate with progressive acute respiratory 
distress.  He died in October 2001, and his death certificate 
lists his cause of death as hypoxia due to acute respiratory 
distress syndrome due to sepsis.  

A VA examiner reviewed the Veteran's entire claims file in 
June 2002.  The examiner found that the Veteran had developed 
MRSA after both the February 2000 and August 2001 surgeries 
at VA medical centers.  The examiner explained that post-
operative wound infections could be a complication of any 
surgery and did not reflect a lack of appropriate care.  The 
examiner stated that the Veteran had died of respiratory 
failure secondary to sepsis from staph infection as the 
result of having had surgery at the VA in August 2001, but 
the examiner asserted that had not been the result of 
negligence, neglect, or inappropriate medical care.  As the 
examiner, however, did not provide any supporting rationale 
for the opinion, it is unclear to the Board whether there was 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault that caused or 
contributed to the Veteran's death.  Additionally, the 
examiner did not address 38 U.S.C.A. § 1151 (West 2002) in 
the context of how the Veteran was treated for the MRSA 
infections, to include medications such as Ancef, in 
determining whether there was a lack of appropriate care on 
VA's part.
   
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  While the appellant in this case has already been 
afforded a VA examination for her case, the Board finds that 
there are additional questions that remain to be addressed 
and that a remand for an examination and opinion is therefore 
in order. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examiner to review the 
Veteran's entire claims file for the 
purpose of determining whether there was 
any carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault that caused or 
contributed to the Veteran's death as a 
result of the MRSA infections incurred 
after both the February 2000 and August 
2001 surgeries for bilateral popliteal 
aneurysm.  In rendering the opinion, the 
examiner should address whether there was 
any carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in the context of the Veteran's 
treatment for his MRSA infections, to 
include any medications used such as 
Ancef.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
Finally, the examiner should provide a 
complete rationale for the opinion 
provided.  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.    
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

